DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of Invention I, Claims 1-22 in the reply filed on May 9, 2022 is acknowledged.
	Claims 23-26 withdrawn/canceled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 106b from Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claim 7 objected to because of the following informalities: On the 5th line of the claim, the word "piston" is misspelled as "piton".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 16-21  is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Link (WO 2016/077927 from IDS dated March 25, 2021).
	Regarding Claim 1, Link discloses a clamp assembly for an injection molding machine (abs), the clamp assembly comprising: 
a) a housing having a housing inner end and a housing outer end spaced axially apart from the housing inner end along a clamp axis (Fig. 4 paragraph [00129] see also claim 1 a));
b) a clamp piston comprising a piston head affixed to an end portion of a tie bar (Figs. 4, 7 paragraphs [0053] see (b),  [00159] clamp assembly – 1300 clamp piston – 1308, end portion – 1111, tie bar – 1110), the clamp piston slidable within the housing among a clamping position (paragraphs [0007] see (b)) proximate the housing outer end (Fig. 8 paragraph [00161] clamping position ...spaced axially apart from the first axial location in a clamping direction (i.e. towards the outer end – 1306 of the housing – 1302)), a mold break position proximate the housing inner end (Fig. 8 paragraph [00162] mold break position...spaced axially apart...opposite the clamping direction (i.e. towards the inner end – 1304 of the housing – 1302)), and a meshing position disposed axially intermediate the clamping and the mold break positions (Fig. 8 abs, paragraph [00159] see also claim 1 b)); 
c) a clamp chamber axially intermediate the piston head and the housing inner end for urging the clamp piston towards the clamping position when pressurized (abs paragraph [0007] see (c) see also claim 1 c)); 
d) a return device comprising a return device engagement surface disposed within the housing and axially intermediate the piston head and the housing outer end for urging the clamp piston from the clamping position to the meshing position when pressure in the clamp chamber is relieved (paragraph [0053] see (d)) see also claim 1 d) ; and 
e) at least one mold break actuator (Fig. 11 see below, paragraphs [0071]  [00183] [00184]  optional mold break chamber – 1366, return device – 1314 and the tie bar – 1110 can inter-engage in sealed sliding fit to enclose the mold break chamber – 1366) adjacent the clamp piston for pushing the clamp piston from the meshing position to the mold break position (Fig. 10 paragraph [00194] ...mold break chamber – 1366 can push the clamp piston – 1308 in the unclamping direction ) to urge apart two mold halves clamped together by the tie bar (paragraph [0071] the mold break chamber for urging a piston assembly affixed to a tie bar from a meshing position towards an inner end of a clamp housing when pressurized to urge apart mold halves of the injection molding machine), 
the mold break actuator comprising:
a mold break engagement surface disposed within the housing axially intermediate the clamp piston and the housing outer end (Figs. 11, 21 paragraph [00183] tie bar mold break surface – 1368 is directed toward the outer end – 1306...; return device – 3314 is axially intermediate the piston head – 3310 and the outer end – 3306 of the housing – 3302 ), the mold break actuator adjustable to accommodate movement of the mold break engagement surface toward a mold break retracted position when the clamp piston moves from the meshing position to the clamping position (Fig. 7 paragraph [00164] return device – 1314 return device – 1314 which encloses mold break chamber – see e) above accommodates movement of the clamp piston – 1308 ...yields to movement of the clamp piston  - 1308 from the meshing position to the clamping position...) and to urge movement of the mold break engagement surface toward a mold break advanced position for pushing the clamp piston from the meshing position to the mold break position (Figs. 10a, 10b paragraph [00196] continued pressurization of the mold break chamber – 1366 can urge ..clamp piston – 13... opening a gap – 1399  between the mold halves – 1106a, 1108a...away from the meshing position and into a mold break position).




		
    PNG
    media_image1.png
    704
    1140
    media_image1.png
    Greyscale




	Regarding Claim 16, Link discloses an injection molding machine (paragraph [0001]), comprising: 
a) a machine base (Fig. 1 paragraph [00119]  exemplary injection molding machine – 100 includes a machine base – 102); 
b) a first platen mounted on the machine base for supporting a first mold half and a second platen mounted to the machine base for supporting a second mold half (Fig. 1 paragraph [00119] first platen – 106 second platen – 108 respective mold halves – 106a, 108a), the second platen translatable along the machine base toward and away from the first platen for moving the mold halves between a mold closed and a mold open position (Fig. 1 paragraph [00120] first (moving platen – 106 can translate towards and away from the second (stationary platen – 108 ...to close and open the mold); 
c) a plurality of tie bars extending between the first and second platens for exerting a clamp force across the mold halves when in the mold closed position (Fig. 1 paragraph [00119] at least one tie bar – 110 ..between the first and second platen – 106,108 for coupling the platens together and exerting a clamp load across the platens when stretched);
d) a clamp assembly associated with each tie bar (Fig. 4 paragraph [00128] machine has four claim assemblies – 300, each associated with a respective tie bar – 110), 
each clamp assembly including: 
i) a housing having a housing inner end and a housing outer end spaced axially apart from the housing inner end along a clamp axis (Fig. 4 paragraph [00129] see also claim 1 a));
ii) a clamp piston comprising a piston head affixed to an end portion of a tie bar (Figs. 4, 7 paragraphs [0053] see (b),  [00159] clamp assembly – 1300 clamp piston – 1308, end portion – 1111, tie bar – 1110), the clamp piston slidable within the housing among a clamping position (paragraphs [0007] see (b)) proximate the housing outer end (Fig. 8 paragraph [00161] clamping position ...spaced axially apart from the first axial location in a clamping direction (i.e. towards the outer end – 1306 of the housing – 1302)), a mold break position proximate the housing inner end (Fig. 8 paragraph [00162] mold break position...spaced axially apart...opposite the clamping direction (i.e. towards the inner end – 1304 of the housing – 1302)), and a meshing position disposed axially intermediate the clamping and the mold break positions (Fig. 8 abs, paragraph [00159] see also claim 1 b)); 
iii) a clamp chamber axially intermediate the piston head and the housing inner end for urging the clamp piston towards the clamping position when pressurized (abs paragraph [0007] see (c) see also claim 1 c)); 
iv) a plurality of mold break actuators (Fig. 11 see below, paragraphs [0071]  [00183] [00184]  optional mold break chamber – 1366, return device – 1314 and the tie bar – 1110 can inter-engage in sealed sliding fit to enclose the mold break chamber – 1366) adjacent the clamp piston for pushing the clamp piston from the meshing position to the mold break position (Fig. 10 paragraph [00194] ...mold break chamber – 1366 can push the clamp piston – 1308 in the unclamping direction ) to urge apart two mold halves clamped together by the tie bar (paragraph [0071] the mold break chamber for urging a piston assembly affixed to a tie bar from a meshing position towards an inner end of a clamp housing when pressurized to urge apart mold halves of the injection molding machine), 
each mold break actuator comprising:
a mold break engagement surface disposed within the housing axially intermediate the clamp piston and the housing outer end (Figs. 11, 21 paragraph [00183] tie bar mold break surface – 1368 is directed toward the outer end – 1306...; return device – 3314 is axially intermediate the piston head – 3310 and the outer end – 3306 of the housing – 3302 ), the mold break actuator adjustable to accommodate movement of the mold break engagement surface toward a mold break retracted position when the clamp piston moves from the meshing position to the clamping position (Fig. 7 paragraph [00164] return device – 1314 return device – 1314 which encloses mold break chamber – see e) above accommodates movement of the clamp piston – 1308 ...yields to movement of the clamp piston  - 1308 from the meshing position to the clamping position...) and to urge movement of the mold break engagement surface toward a mold break advanced position for pushing the clamp piston from the meshing position to the mold break position (Figs. 10a, 10b paragraph [00196] continued pressurization of the mold break chamber – 1366 can urge ..clamp piston – 13... opening a gap – 1399  between the mold halves – 1106a, 1108a...away from the meshing position and into a mold break position).

	Regarding Claim  17, Link discloses all the limitations of Claim 16  and Link further discloses wherein the housing comprises a housing first portion and a housing second portion (Fig. 7 paragraph [0165]...outer end – 1306 of the cylinder housing – 1302 is generally closed off by an end cap – 1316), See Fig. 7 above.
the housing first portion formed at least partially within the first platen  (Fig. 7 paragraph [00158] cylinder housing – 1302 is affixed to the second (stationary )plate – 1108, and at least a portion of the cylinder housing – 1302 can be formed within the body of the platen – 1108) 
 and comprising the housing inner end and an intermediate opening spaced apart from the housing inner end (Fig. 7 paragraph [00158] cylinder housing – 1302 having an inner end – 1304), and the intermediate opening (Fig. 7 paragraph [00175] plunger core – 1348) for receiving the piston head into the housing first portion (Fig. 7 paragraph [00175] plunger – 1320); and 
the housing second portion comprising an end cap releasably mounted to the first platen for closing off the intermediate opening (Fig. 7 paragraph [00165] outer end – 1306 of the cylinder housing – 1302 is generally closed off by an end cap – 1316), the end cap comprising the housing outer end (see Fig. 7 above paragraph [00173...end cap – 1316 of the cylinder housing – 1302).
 
	Regarding Claim 18, Link discloses all the limitations of Claim 17 and further discloses that each mold break actuator (paragraph [00184[ return device – 1314 can inter-engage in sealed sliding fit to enclose the mold break chamber – 1366) is coupled to the respective end cap (Fig. 7 paragraph [00165] outer end of the cylinder housing – 1302 and the end cap – 3316 enclose leakage collection reservoir – 1318  where return device – 1314 with mold break actuator  (see above) are disposed within)  of and releasably mounted to the first platen with the end cap (Fig. 7 paragraph [00158] at least a portion of the cylinder housing – 1302 can be formed within the body of the platen – 1108, outer end – 1306 of cylinder housing – 1302 closed off by an end cap – 1316).
	
	Regarding Claim 19, Link discloses all the limitations of Claim 18 and further discloses that each mold break actuator (Fig. 7 paragraph [00184] return device – 1314 and the tie bar  - 1110 can enclose the mold break chamber – 1366) comprises a mold break piston slidably received in a respective first bore of the end cap (Fig. 7, 11 paragraph [00184] mold break chamber – 1366 can additionally or alternatively comprise a recess in the return device – 1314 – abutting surface of end cap – 1316 see Fig. 10)  and a mold break chamber between the piston and the closed end of the first bore (Fig. 11 paragraph [00185] a portion of the tie bar cavity – 1369 is bounded radially by an inner surface of the tie bar mold break chamber wall – 1402  for urging the mold break engagement surface to the mold break position when pressurized (Fig. 11 paragraph [00183] mold break chamber  - 1366 urges the clamp piston – 1308 from the meshing position to the mold break position when pressurized).  See Fig. 11 below.

    PNG
    media_image2.png
    717
    1136
    media_image2.png
    Greyscale



	Regarding Claim 20,  Link discloses all the limitations of Claim 19 and further discloses that a return device axially intermediate the piston head and the housing outer end (Fig. 7 paragraph [00164])  for urging the clamp piston from the clamping position to the meshing position when pressure in the clamp chamber is relieved (Fig. 7 paragraph [00164] ...return device – 1314 pushes the clamp piston – 1308 from the clamping position back to the meshing position when pressure in the clamp chamber – 1312 is relieved), the return device of each clamp assembly coupled to the respective end cap and (Fig. 5 paragraph [00135] cylinder housing – 302 is generally closed off by an end cap – 316 axially enclose an optional leakage collection reservoir – 318 where the return device – 314 is disposed with the reservoir – 318)   releasably mounted to the first platen with the end cap (Fig. 7 paragraph [00158] at least portion of the cylinder housing – 1302 can be formed within the body of the platen – 1108).

	Regarding Claim 21, Link discloses all the limitations of Claim 20 and further discloses that the return device comprises a plurality of springs for pushing the return device against the clamp piston (Fig. 21 paragraph [00232] springs – 332 push the return device engagement surface – 3321 against the clamp piston – 3308) when urging the clamp piston from the clamping position to the meshing position (when pressure in the clamp chamber – 3312 is relieved, springs – 3322 push the clamp piston – 3308 away and back to the meshing position), each spring received in a respective second bore of the end cap (Fig. 21 paragraph [00239] end cap – 3316 end cap bore – 3412 See Fig. 21 for springs – 3322 contained within what appears to be bores within the plunger – 3320) .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claim(s) 2-6 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link (WO 2016/077927 ) in view of Glaesener (US 6,120,724) both references from IDS dated March 25, 2021.
	Regarding Claim 2,  Link discloses all the limitations of Claim 1, and while it discloses that the return device and the tie bar inter-engage in a sealed sliding fit to enclose the mold break chamber to form the mold break actuator  (paragraphs [0014] [00184] Link does not disclose that this actuator comprises a mold break piston coupled to the mold break engagement surface.
	Glaesener teaches an apparatus for clamping a mold using a mold break actuator (abs), wherein the mold break actuator further comprises a mold break piston (Fig. 1 Col. ll. 60-63  piston – 42 in mold break cylinder – 36) coupled to the mold break engagement surface (Fig. 2  Col. 2 l. 66- l. 6 force applied to mold break piston face – 40 ...directed through the thick walled mold break cylinder – 36 to act directly on moving platen – 44)  and slidably received in a mold break cylinder (Figs. 3-5 Col. 3 l.7 rod – 32 in stroke cylinder – 30), and a mold break chamber inside the mold break cylinder (Fig. 2 Col. 2 l.67 space – 38, mold break cylinder – 36) for urging the mold break engagement surface toward the mold break advanced position when pressurized (Figs. 2-5 Col. 2 l. 66-Col. 3 l. 2 high pressure oil is directed into mold break cylinder – 36 at space – 38 causing a force to applied to mold break piston face – 40 of piston – 42).
	It would have been obvious to one with ordinary skill in the art to combine Link with Glaesener such that a clamp assembly for an injection molding machine, which comprises at least one mold break actuator, would have that mold break actuator comprise a mold break piston slidably received in a mold break cylinder, with a chamber inside the cylinder for urging the mold break engagement surface toward the break position when pressurized, as disclosed by Glaesener. 
	This is an advantage because having this cylinder and piston feature for a mold break actuator provides faster mold break action and reduced overall build length of the clamp assembly (Col. 1 ll. 8-10).

	Regarding Claim 3, the combination of Link and Glaesener disclose all the limitations of Claim 2  and Glaesener further discloses wherein the mold break chamber extends axially between a back face of the mold break piston (Fig. 2 Col 3 ll 1-2 piston – 42 mold break piston face – 40)  and an opposed end face of the mold break cylinder (Figs. 2, 3 Col. 3 l. 13 piston face – 50 of stroke piston – 34).

	Regarding Claim 4, the combination of Link and Glaesener disclose all the limitations of Claim 3  and Link further discloses wherein the end face of the mold break cylinder is fixed relative (paragraph [0064] mold break chamber  bounded axially by a housing mold break surface fixed relative to the housing...) to the housing outer end (paragraph [0064]  return device mold break surface directed toward the outer end of the housing)

	Regarding Claim 5, the combination of Link and Glaesener disclose all the limitations of Claim 2 and Glaesener further discloses, wherein the mold break piston (Fig. 2 Col. 3 ll. 3-4 mold break cylinder – 36 with piston face – 40 ..act directly on moving platen – 44) is axially slidable independently of the clamp piston (Fig. 2 Col. 2 ll. 6-63 mold stroke cylinder – 30 ..piston portion – 34 ..act inside the mold break cylinder – 36).

	Regarding Claim 6, the combination of Link and Glaesener disclose all the limitations of Claim 2  and Glaesener further discloses wherein the mold break piston is axially slidable independently of the return device (Col. 2 ll. 6-7 means separate from the means for applying a mold stroke force for applying a mold break force ... Col. 2 ll. 19-22 mold stroke cylinder to move the movable platen between the open and closed position...mold break cylinder in the mold closed position to break open the mold).

Regarding Claim 8, the combination of Link and Glaesener disclose all the limitations of Claim 2  and Link further discloses wherein the housing comprises a housing first portion and a housing second portion (Fig. 7 paragraph [0165] ..outer end – 1306 of the cylinder housing – 1302 is generally closed off by an end cap – 1316), See Fig. 7 below.


    PNG
    media_image3.png
    704
    1127
    media_image3.png
    Greyscale

 the housing first portion formed at least partially within the first platen  (Fig. 7 paragraph [00158] cylinder housing – 1302 is affixed to the second (stationary )plate – 1108, and at least a portion of the cylinder housing – 1302 can be formed within the body of the platen – 1108) 
 and comprising the housing inner end and an intermediate opening spaced apart from the housing inner end (Fig. 7 paragraph [00158] cylinder housing – 1302 having an inner end – 1304), and the intermediate opening (Fig. 7 paragraph [00175] plunger core – 1348) for receiving the piston head into the housing first portion (Fig. 7 paragraph [00175] plunger – 1320); and 
the housing second portion comprising an end cap releasably mounted to the first platen for closing off the intermediate opening (Fig. 7 paragraph [00165] outer end – 1306 of the cylinder housing – 1302 is generally closed off by an end cap – 1316), the end cap comprising the housing outer end (see Fig. 7 above paragraph [00173...end cap – 1316 of the cylinder housing – 1302), 
However, Link does not disclose that the end cap includes a mold break cylinder and a mold break piston slidably received therein of each of the at least one mold break actuators.
Glaesener discloses a mold break actuator with a mold break cylinder and a mold break piston slidably received within at least one mold break actuator (Fig. 2 Col. 2 ll. 6-63 mold stroke cylinder – 30 ..piston portion – 34 ..act inside the mold break cylinder – 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Glaesener with Link such that the end cap with a mold break actuator has a mold break cylinder and mold break piston slidably received therein of each of the at least one mold break actuators. This would be an advantage because  a cylinder and piston feature for a mold break actuator provides faster mold break action and reduced overall build length of the clamp assembly (Col. 1 ll. 8-10).




	Regarding Claim 9, the combination of Link and Glaesener disclose all the limitations of Claim 8 and while Link and Glaesener disclose at least one mold break actuator they do not disclose that this is removably mounted to the first platen with the end cap.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have at least one mold break actuator be removably mounted since it has been held that constructing formerly integral structures in various elements involves only routine skill in art.  MPEP  2144.04  V.C. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)  One would have been motivated to make the elements separable for the purpose of  desired modifications including switching between mounting the mold break actuator to a stationary platen (Col. 2 ll. 46-49) or to a movable platen (Col. 3 ll. 47-50 mold break cylinder may if desired be mounted to the movable platen).

	Regarding Claim 10, the combination of Link and Glaesener disclose all the limitations of Claim 8 and Link further discloses that the return device comprises a plunger translatable along the clamp axis between plunger advanced and plunger retracted positions, (Fig. 7-9 paragraph [00166]  return device – 1314 plunger advance and plunger retracted positions) and
 a plurality of springs captive between the plunger and the end cap (Figs. 4, 5 paragraph [00137] plurality of springs – 322 end cap – 316 plunger – 320), the springs urging the plunger to the plunger advanced position (Fig. 7 paragraph [00167] springs – 1322 push the plunger – 1320 to the plunger advanced position...) in which a catch surface fixed to the plunger bears against a stop surface fixed to the end cap (Fig. 7 paragraph [00172]  catch surface – 1334 fixed to the plunger – 1320...disposed between the stop surface – 1330...and the inner wall – 1326 of the end cap – 1316).

	Regarding Claim 11, the combination of Link and Glaesener disclose all the limitations of Claim 10 and Link further discloses that the plunger includes a non- rotatable plunger collar and a plunger core (Fig. 7 paragraph [00182] engagement between the rotating plunger core – 1348 and the non-rotating plunger collar – 1346)  in rotatable threaded engagement with the plunger collar (Fig. 7 paragraph [00181]  threaded engagement is configured rotation of the plunger core – 1348 relative to the plunger collar – 1346), 
	the catch surface fixed to the plunger collar (paragraph [0031]), the return device engagement surface fixed to the plunger core (paragraphs [0031] [00175]  plunger core – 1348), and the plunger core rotatable relative to the plunger collar (Fig. 7 paragraph [00175] plunger collar – 1346) for adjusting the axial position of the clamp piston (paragraph [0031 adjusting the axial location of the engagement surface advance position – includes the clamp piston]) when in the meshing position to accommodate changes in mold height (paragraphs [0028] [0029] axial location of the return device engagement surface ... when in the advance position.. to adjust the axial location of the meshing position in response to changes in mold height...)

	Regarding  Claim 12, the combination of Link and Glaesener disclose all the limitations of Claim 11 and Link further discloses that the plunger core of each return device is rotationally fixed and axially slidable relative to an actuating shaft (Fig. 4 paragraph [00148] plunger core – 348 shaft – 356), and each actuating shaft is coupled to a respective position control motor Fig. 11 paragraph [00182] shaft – 1356 is rotated by motor, a holding torque can be applied (Fig. 11 paragraph [00182] shaft – 1356 is rotated by motor, a holding torque can be applied.. ) for rotating the plunger core (Fig. 11 paragraph [00182] axial extension of the plunger core – 1348 relative to the shaft – 1356). 

	Regarding Claim 13, the combination of Link and Glaesener disclose all the limitations of Claim 11 and Link further discloses the plunger collar has a respective opening in alignment with each of the at least one mold break pistons (Fig. 22 paragraph [00224] clamp piston – 3308), the mold break piston slidably passing (Fig. 23 clamp piston – 3308 may be slidable to a mold break position).through the respective opening  clamp piston – 3308 is slidable within the cylinder housing – 3302)

	Regarding Claim 14, the combination of Link and Glaesener disclose all the limitations of Claim 2  and Link further discloses that when the clamp piston is in the clamping position, the mold break engagement surface is spaced axially apart from the clamp piston (Fig. 7 paragraph [00170] when the clamp piston – 1308 is in the mold break position , the clamp piston abutment surface – 1309 can be spaced apart from the return device engagement surface – 1321) and 
the return device engagement surface bears against the clamp piston, and when the clamp piston is in the mold break position, the mold break engagement surface bears against the clamp piston and the return device engagement surface is spaced axially apart from the clamp piston (Fig. 7 paragraph [00107]  the clamp piston abutment surface – 1309 bears against the return device engagement surface – 1321 when the clamp piston – 1308 moves from the meshing position to the clamping position, and the return device engagement surface – 1321 bears against the clamp piston abutment surface – 1309).

	Regarding Claim 15, the combination of Link and Glaesener disclose all the limitations of Claim 2  and Link further discloses that  the clamp assembly comprises four said mold break actuators, the mold break pistons of the four actuators (Fig. 4 paragraphs [00128] [00183]  machine – 10 has four clamp assemblies – 300  each associated with a respective tie bar – 110 which further comprises a mold break chamber – 1366  or mold break actuator)  spaced circumferentially apart generally equally about the clamp axis (see Fig. 1 with four tie bars- 110).

2.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Link (WO 2016/077927 ) and Glaesener (US 6,120,724)  as applied to Claim 2 above, and further in view of Wohlrab (US 5,302,108) all references from IDS dated March 25, 2021.
	Regarding Claim  7, the combination of Link and Glaesener disclose all the limitations of Claim 2 above, but do not disclose that a clamp piston comprises a lock plate.
	Wohlrab discloses a mold closing apparatus of an injection molding where one platen is movable (Figs 1, 3 Col. 2 ll. 50-51)
	Wohlrab further teaches that a clamp piston comprises a lock plate (Fig. 1 Col. 3 ll. 8-11 piston – 18 lock plate – 8) having an inner surface directed toward the housing inner end (Fig. 1 Col.3 ll. 49-50) and an outer surface directed toward the housing outer end (Fig. 1 Col. 3 l. 13 main cylinder chamber – 20 support – 7  See Fig. 1 below), a portion of the outer surface of the lock plate comprising a mold break abutment surface (Fig. 1 Col. 63-68 piston – 18 moves plate – 8) , the mold break engagement surface of the mold break piton bearing against the mold break abutment surface of the lock plate when pushing the clamp piston toward the inner end of the housing (Fig. 1 Col. 3 ll. 66-67)plate – 8 which holds rims – 12 and 13 of columns – 3 and 4 in locking sleeves – 11) .
			
    PNG
    media_image4.png
    604
    838
    media_image4.png
    Greyscale

It would have been obvious to one with ordinary skill in the art to modify the combination of Link and Glaesener with Wohlrab whereby a clamp assembly for an injection molding machine having a clamp piston would provide a lock plate such that the clamp piston mold break engagement surface would bear against the mold break abutment surface of the lock plate and push it toward the inner end of the housing. 
One would be motivated to use this feature because the displaceable clamp piston exerts force on a lock plate which transfers that force to a mobile mold plate (Col. 1 ll. 37-39). 

3.	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link (WO 2016/077927)  as applied to Claim 21 above, and further in view of Glaesener (US 2009/0011072) both references from IDS dated March 25, 2021.
	Regarding Claim 22,  Link discloses all the limitations of Claim 21  but does not disclose that there are first bores spaced circumferentially with second bores circumferentially interspersed between.
	Glaesener discloses a clamp piston assembly with a mold break function (abs) wherein bores are spaced circumferentially apart from each other about the clamp axis (Fig. 1 paragraphs [0021] [0035] a platen having a plurality of bores with a self-positioning clamp assembly; clamp piston head – 18 that includes a plurality of holes – 20 around its circumference...),
	 and the second bores are circumferentially interspersed between the first bores (Fig. 3 paragraph [0047] tie bar end plate is secured to the piston – 304 by axially extending bolts – 342....).
	It would have been obvious to combine Link with Glaesener where an injection molding machine with a clamp assembly having a clamp piston with a plurality of springs for pushing a return device against the clamp piston, would have bores spaced circumferentially apart about the clamp axis with second bores circumferentially interspersed between the first bores. This would be advantageous because these bores (both first and second)   accommodate the springs used to reset the pistons and would also accommodate the elongate body of the piston (paragraph [0035]).
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712